Dewey, J.
The rulings of the superior court upon the lega, effect of this somewhat anomalous contract seem to us to have been correct. We think that it must be understood, although very broad and unlimited in its language, to contemplate an arrangement only coextensive with the continued ownership, or at least possession, by the parties of their respective estates. It imposed no obligation on the plaintiff to continue perpetually to be the owner of his estate, nor upon the defendant to continue perpetually to be the owner of the estate upon which the stone quarry was situated. It was certainly a contract all the benefits of which to the plaintiff were wholly dependent upon the voluntary action of the defendant in carrying on the business of quarrying stone. If there were no stone quarried on the premises, then the plaintiff would have no profits from the contract; but no ground would exist for complaint for any breach of any obligation assumed by the defendant. The parties having made this contract with no provision as to the period of its limitation, the court must give it a reasonable construction. The rulings at the trial upon that point, and upon the effect of the evidence relied upon by the plaintiff to show that the defendant still continued to have the possession and control of the stone quarry, furnish no ground for setting aside the verdict.

Judgment for the defendmt.